Citation Nr: 1738773	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for a right wrist disability.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2016.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in May 2016 for additional development.


FINDING OF FACT

The Veteran is diagnosed with degenerative joint disease (a chronic condition) of the right wrist, and has experienced continuous right wrist symptomatology since active service.


CONCLUSION OF LAW

The criteria for service connection for right wrist degenerative joint disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Generally, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

The Veteran has been diagnosed with degenerative joint disease of the right wrist.  Degenerative joint disease is a form of arthritis, which is a chronic disease under 38 C.F.R. § 3.309.  For chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test, can establish service connection.

The Veteran stated that he injured his right wrist while playing volleyball in service.  Although they do not identify the mechanism of injury, his service treatment records document that he sprained his wrist in May 1967.  An x-ray was negative, but his records show he continued to experience pain and swelling in the wrist through August 1967. Thus, although there was no x-ray evidence of arthritis at the time, it could certainly be suspected based on the mechanism of the injury.  

Furthermore, within two weeks of his discharge from service, the Veteran filed a claim for VA service-connected benefits for a left wrist injury incurred in May 1967.  He has since argued that he intended to file for his right wrist.  See February 2013 Notice of Disagreement.  Given that his service records only identify a right wrist injury, which was incurred in May 1967, the Board accepts the Veteran's explanation and concludes that he likely intended to file a claim for his right wrist after service.  This, viewed alongside his post-service records showing a diagnosis of degenerative disease in October 1989 and consistent complaints of longstanding wrist problems, is sufficient to establish that the Veteran has experienced continuous right wrist symptomatology since his period of active service.  Therefore, a credible continuity of wrist symptoms has been established, and service connection is appropriate.


ORDER

Service connection for right wrist degenerative joint disease is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


